DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed April 3, 2020 and April 15, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Specification
The specification received April 3, 2020 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the term “pot” at line 1 of para. [0042] should be “post”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-8 recite a “post-treatment method”
Claim Rejections - 35 USC § 102
*In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (JP 2003-308880A).
	As to claim 1, Sasaki discloses a method of activating a battery cell (post-treatment method) comprising an activation step (initial charging of paragraphs [0013], [0031], [0033], [0034]) at a set voltage (constant voltage charging) in a state in which the lithium secondary battery includes a positive electrode including LiaNibCocMdO2, where b is from 0.7 to 0.9 (with specific examples of 0.8, see paras. [0025], [0031], [0033], [0034]),  thus art-recognized as a nickel rich lithium-transition metal oxide having a layered structure containing 8 moles of nickel to a total of 1 mole of nickel to cobalt to manganese, a negative electrode (para. [0026]) a separator interposed between the aforementioned electrodes (para. [0027]) and an electrolyte solution (para. [0028]), all of which are provided in a laminate package (para. [0029]).  The battery is initially charged at a voltage from 4.0-4.3V at a temperature ranging from 45-60oC (paras. 0013], [0031], [0033], [0034]).  Specific examples in paras. [0031], [0033] and [0034] are at 4.3V and a temperatures of 45oC, 60oC and 40oC which is a voltage sufficiently equal to or higher than a voltage generating phase transition of the composite oxide.
	Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is that Sasaki employs the same nickel-rich composite oxide, having the same nickel molar ratio in a battery having an opposing electrode, separator, electrolyte all in a housing wherein the battery is subjected to an initial treatment at a temperature ranging from 45-60oC at a voltage ranging from 4.0-4.3V, with specific examples discussed above at the same temperature and voltages as the instant invention (paras. [0013], [0031], [0033] and [0034] are at 4.3V and a temperatures of 45oC, 60oC and 40oC which is a voltage sufficiently equal to or higher than a voltage generating phase transition of the composite oxide).  In addition, the disclosure does not provide any showing that activation voltages outside the range of 4.15-4.3V do not provide the same threshold as in claim 1 (being equal to or higher than a voltage generating phase transition of the oxide composite).  Thus since the invention of Sasaki is remarkably similar to that of the instant invention which not only encompasses the inventive voltage and temperature but also recites specific examples within the inventive voltage and temperature of the instant application, the prior art of Sasaki will expectedly have the same characteristics and benefits as the instant invention, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
As to claim 2, Sasaki teaches of a voltage range from 4-4.3V (para. [0013] with specific examples initially charged to 4.3V (paras. [0031], [0033], [0034]).
As to claim 4, the battery is heated to a temperature ranging from 45-60oC (paras. [0013], [0031], [0033] and [0034]).
As to claim 6, the composite oxide of Sasaki is LiaNibCocMdO2, where b is from 0.7 to 0.9 (with specific examples of 0.8, see paras. [0025], [0031], [0033], [0034]).  Specific examples include LiNi0.8Co0.15Al0.05O2 (para [0025]) which falls under the scope of the oxide of claim 6.
As to claim 8, Sasaki teaches that by charging initially at a voltage from 4.0-4.3V at a temperature from 45-60oC, it is possible to remove most of the gas generated in advance (paras. [0013]-[0016], [0043]).  Thus, Sasaki recognizes a step of de-gassing the battery after charging initially at a voltage from 4.0-4.3V at a temperature from 45-60oC.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2003-308880A) as applied to claim 2 above, and further in view of Fujii (U.S. Patent Application No. 2017/0005308).
Sasaki is silent regarding the C-rate of the initial charging therein.
Fujii is directed to a lithium battery and method of initially charging the battery at similar conditions.  For example, Fujii teaches of performing an initial charge at 55oC at a current of 0.1C to a voltage of 4.1V (para. [0040]).  These conditions were known in the art to sufficiently activate the battery.  Initial battery charge rates on the order of 0.1C and 0.2C are notoriously well-known in the art as suitable rates for initially charging a battery.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the process of Sasaki by charging at a rate of 0.2C or less, such as 0.1C as taught by Fujii since it would have provided a safe and effective rate for initially charging a battery.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2003-308880A) as applied to claim 1 above.
Sasaki teaches performing the heated initial charge process for 10 hours (para. [0030]).  
Sasaki does not teach of maintaining the process for 0.5-1 day (12-24 hours).
It is noted that Sasaki teaches of a duration of 10 hours is which is just outside the range of claim 5.  As, Sasaki teaches of performing initial charge under the same voltage and temperature conditions for nearly the same duration as claim 5 for the purposes of preventing gas formation within the battery, and as there is no evidence of criticality regarding the claimed range compared to lengths of time which are just outside the claimed range, there is an expectation that the difference in time is a minor difference.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2003-308880A) as applied to claim 1 above, in view of Miura et al. (U.S. Patent Application No. 2017/0018818).
Sasaki does not teach of the activation including a first activation voltage charge state and a second activation voltage charge state which are different from each other and alternated in the activation step.
Miura discloses a method of manufacturing a lithium battery wherein the initial charge process includes charging at a first voltage charge state and then at a second voltage charge state which is higher (different) than the first voltage charge state (abstract, Figs. 5, 8, 12, para. [0077]).  The application of the two-state charge process prevents electrolyte decomposition and reduce battery resistance.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the initial charge process of Sasaki to include the two-stage charge process of Miura since it would have prevented electrolyte decomposition and reduced battery resistance.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2003-308880A) as applied to claim 1 above, in view of Amiruddin et al. (U.S. Patent Application No. 2013/0043843).
Sasaki does not teach of the activation including a first activation voltage charge state and a second activation voltage charge state which are different from each other and alternated in the activation step.
Amiruddin discloses a battery formation protocol wherein the battery is subjected to a first charge at a voltage up to 4.225V and a second voltage of about 4.275V to 4.39 V (para. [0004]).  During the first charging voltage reversible capacity loss is suppressed (para. [0082]) and during the second higher voltage, sufficient activation is achieved while maintaining stability (para. [0043]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the initial charge process of Sasaki to include a two stage voltage process as taught by Amiruddin since it would have provided reduced irreversible capacity loss while achieving sufficient activation and electrochemical stability.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2019/107908A1 discloses initially charging a battery including lithium nickel oxide active material at a rate of 0.1-0.5C at a temperature of 45-60oC (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725